In an action inter alia to declare that a certain resolution of the defendant Board of Standards and Appeals is unconstitutional and void, plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Richmond County, dated November 14, 1975, which, inter alia, granted defendants’ cross motion for summary judgment. Order and judgment reversed, without costs or disbursements, and action remanded to Special Term for a hearing in accordance herewith. Plaintiff seeks, among other things, a review of an adverse determination of the Board of Standards and Appeals regarding an application for a building permit for Lot 46, Block 4746, in the Borough of Richmond. The origin, precise location and exact dimensions of this lot are unclear from the record. This information is vital in view of plaintiff’s claim of confiscation by virtue of the mapping of a street through its property. This court cannot determine whether the confiscation claim, which appears to be a primary issue on this appeal, is addressed to this lot only, or to all of the property alleged to be in plaintiff’s ownership as of the date of the application. The record is also unclear as to the usability of the portion of the lot, or of the balance of the land, which is unencumbered by the mapped street (cf. Jensen v City of New York, 51 AD2d 1002). Also, without precise information as to the lot, the validity of the board’s position as to an alternate location for the structure on Lot 46 cannot be reviewed. At the hearing to be held pursuant to this decision, Special Term should also ascertain the city’s position as to whether its intention is to proceed with condemnation or to abandon the street. Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur. [83 Mise 2d 1054.]